        Case 1:19-cv-04083-JPB Document 27 Filed 02/18/20 Page 1 of 17




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

THE ESTATE OF SCOTT                    )
SCHULTZ, et al.,                       )
     Plaintiffs,                       )
                                       )
v.                                     )      CIVIL ACTION NO.
                                       )      1:19-cv-4083-JPB
BOARD OF REGENTS OF THE                )
UNIVERSITY SYSTEM OF                   )
GEORGIA, et al.,                       )
    Defendants.                        )

                  REPLY IN SUPPORT OF MOTION TO DISMISS

      Defendants Board of Regents of the University System of Georgia and Tyler

Austin Beck, through counsel, submit this reply in support of their motion to dismiss.

      Plaintiffs’ response fails to rebut the arguments that are raised in the motion to

dismiss. The response argues – in the face of authentic audio and video evidence – that

Scout “was slowly walking around” and “did not exhibit any violent, aggressive, or

threatening behavior whatsoever” in the encounter with GTPD officers on September 16,

2017. But that description, repeated often in the response, is not accurate as the audio and

video record plainly shows. The response also argues that Officer Beck’s use of force

was excessive because Scout did not “run or lunge” at any person and because no

warnings were given that officers might shoot. But those are misstatements of the law.

The Eleventh Circuit has made clear that an officer does not have to wait until the
                                            -1-
           Case 1:19-cv-04083-JPB Document 27 Filed 02/18/20 Page 2 of 17




moment that a person uses a deadly weapon to stop the person from doing so, see Shaw v.

City of Selma, 884 F.3d 1093, 1100 (11th Cir. 2018), and also that there is no “inflexible

rule” that requires a warning whenever officers use lethal force. See Penley v. Eslinger,

605 F.3d 843, 854, n. 6 (11th Cir. 2010) (rejecting a similar warning argument and

explaining that Tennessee v. Garner does not require a warning). Finally, the overarching

argument in the response is that, on a motion to dismiss for failure to state a claim, this

Court must sit with hands tied and limit its consideration to the “four corners of the

complaint,” even when there is a contemporaneous audio and video record that (1) is

central to the claim, (2) is shown by proper affidavit testimony to be authentic, and (3)

under settled law is fatal to the claim. This argument too is wrong as will be shown

herein.1



1
  The arguments opposing this Court’s consideration of cell phone video are especially
disingenuous because Plaintiffs’ counsel has given interviews in the news media that
reference cell phone video of the event, and also because the same counsel held a press
conference referencing the cell phone video after filing this lawsuit. See
https://stewarttrial.com/recent-news/ (law firm web page link to news media reports
featuring cell phone video); and see also https://stewarttrial.com/recent-news/page/2/
(law firm web page link to news media reports featuring cell phone video); and see
https://www.11alive.com/article/news/local/scout-schultz-death-lawsuit/85-8c15fd23-
e020-4cb1-89ea-d7bc98975c95 (attorney post-filing press conference where cell phone
video is prominently referenced and discussed). It is inaccurate to suggest to this Court as
the response does that this portion of the video record was unavailable to Plaintiffs and
their counsel when the complaint was drafted. And counsel’s reliance on the available
cell phone video to make the case in the media shows that Plaintiffs acknowledge that the
cell phone video of the event is authentic.
                                            -2-
        Case 1:19-cv-04083-JPB Document 27 Filed 02/18/20 Page 3 of 17




      As Defendants’ motion shows, the material facts of the complaint are totally

discredited by the audio and video record of the event that forms the basis of this action.

The audio and video record is central to the Fourth Amendment claim against Officer

Beck because it records the very event on which the claim is based. The substantive case

law demands this finding that the record is central to the claim. See Scott v. Harris, 550

U.S. 372, 380-381 (2007) (holding that when the plaintiff’s version of the events is

directly and unequivocally contradicted by a videotape of the incident the video controls

and the trial court should not rely on the “visible fiction” of allegations that are

contradicted by the video). And, in addition to being central to the Fourth Amendment

claim, the audio and video record is authentic because it has been shown by proper

affidavit testimony to be what it purports to be: audio and video of Scout’s encounter

with GTPD officers on September 16, 2017. See Kelly v. Midfirst Bank & McCalla

Raymer, 2012 U.S. Dist. LEXIS 201998, *9 (N.D. Ga. Dec. 28, 2012) (Baverman, M.J.)

(“In any event, authenticity simply means that the document is what its proponent says it

is.”) (citing Getty Petroleum Marketing, Inc. v. Capital Terminal Co., 391 F.3d 312, 324,

n. 17 (1st Cir. 2004)). Plaintiffs state in their response that they “do not concede” and that

they “dispute” the authenticity of the materials submitted with the motion. But nowhere

do they actually challenge the authenticity of any of the material – again, by a showing




                                             -3-
        Case 1:19-cv-04083-JPB Document 27 Filed 02/18/20 Page 4 of 17




that any audio or video recording is not what it purports to be. Plaintiffs’ objections to the

material are unfounded and this authentic record dooms the Fourth Amendment claim.

      Plaintiffs’ response also fails to rebut the arguments that are made in Defendants’

motion as to the Title II and section 504 claims. These claims fail for several reasons.

Scout was shot after advancing on officers with an instrument in an unlawful and

threatening manner and after refusing multiple officer instructions to “drop the knife” and

“do not move.” The use of force here was not “by reason of” Scout’s disability, an

essential element of these claims; instead, it resulted from Scout’s unlawful and

threatening conduct. Plaintiffs’ response fails to distinguish the instructive cases that

were cited in the motion, Hoolihan v. Clayton Cnty, Ga., 2012 U.S. Dist. LEXIS 193704,

*24-26 (N.D. Ga. March 12, 2012) (Jones, J.) (finding that it was the plaintiff’s resistance

to officers, rather than county’s alleged failure to train its officers to accommodate

individuals with disabilities, that led to his arrest and injuries, and rejecting Title II claim

on this basis), and Sanders v. City of Minneapolis, 474 F.3d 523, 527-528 (8th Cir. 2007)

(finding that it was not the city’s alleged failure to train its officers, but the apparent

attempt to run over the officers, that precipitated a shooting, and rejecting Title II claim

on this basis). The complaint clearly fails the “by reason of” requirement.

      The complaint also fails to plead intentional discrimination – that is, deliberate

indifference of a responsible official. Again two essential elements are missing here.

                                              -4-
        Case 1:19-cv-04083-JPB Document 27 Filed 02/18/20 Page 5 of 17




First, the complaint does not identify a responsible official who is alleged to have been on

notice of discrimination in Georgia Tech’s programs or services and to have failed to act

to correct such discrimination. That is a fatal omission and it requires dismissal of the

Title II and section 504 claims. See Silberman v. Miami Dade Transit, 927 F.3d 1123,

1134 (11th Cir. 2019); Osorio v. Miami-Dade County, 2018 U.S. App. LEXIS 8567, **2-

3 (11th Cir. April 2, 2018) (per curiam) (affirming dismissal of Title II claim where the

plaintiff “pled no facts to support the … existence of a Miami-Dade official who had

actual knowledge of the police’s discrimination of disabled individuals and failed to act

accordingly”). Plaintiffs’ response does not even mention this argument.

      Second, the complaint does not plead deliberate indifference and instead travels

under a negligence theory. The complaint alleges that, at the time of Scout’s shooting,

“the majority of Georgia Tech’s police officers had not completed the Crisis Intervention

Training,” the steps taken by Georgia Tech to train its officers were insufficient to

prevent Scout’s death, the failure to properly train its police officers “was the result of

inaction and decisional failures which occurred well in advance of [Scout’s] death,” and

“the need for such training was well known within the law enforcement community.”

Doc. 1 ¶¶ 58-61. The complaint also alleges that “studies published” years before Scout’s

death showed that half of all fatal police encounters “involve persons with psychiatric

disorders.” Id. ¶ 62. The problem with these allegations is that they do not show actual

                                             -5-
        Case 1:19-cv-04083-JPB Document 27 Filed 02/18/20 Page 6 of 17




disability discrimination of which a Georgia Tech official was aware. In other words,

they do not show a pattern of past incidents similar to what is alleged in this case. Absent

prior incidents, there is no notice of a need for more or better training and no notice of a

deficiency in the programs or services. See Liese v. Indian River Cty. Hosp. Dist., 701

F.3d 334, 344-348 (11th Cir. 2012) (deliberate indifference means “deliberate choice”);

Silberman v. Miami Dade Transit, 927 F.3d 1123, 1136 (11th Cir. 2019) (deliberate

indifference means an officer “knows that discrimination has taken place”); J.S. v.

Houston Cty. Bd. of Educ., 877 F.3d 979 (11th Cir. 2017) (deliberate indifference means

failure to respond to “known circumstances” and “actual knowledge” of “discrimination

in the organization’s programs”); Haberle v. Troxell, 885 F.3d 171, 181-183 (3rd Cir.

2018) (deliberate indifference means “failure to adequately respond to a pattern of past

occurrences of injuries like the plaintiff’s”); and see Piazza v. Jefferson Cty., 923 F.3d

947, 957 (11th Cir. 2019) (in section 1983 context, “deliberate indifference” generally

requires “multiple incidents”). Deliberate indifference is not pleaded, and this also is fatal

to the Title II and section 504 claims.

      Plaintiffs’ response tries an end run around the second fatal defect mentioned

above with the assertion “the complaint alleges that Georgia Tech knew that its police

were not properly trained are [sic] not able to effectively respond to a mental health

crisis.” Doc. 24 at 24. As support, the response cites to paragraphs 58 and 61 of the

                                             -6-
        Case 1:19-cv-04083-JPB Document 27 Filed 02/18/20 Page 7 of 17




complaint, see id., but those paragraphs do not allege what Georgia Tech (or, importantly,

a responsible Georgia Tech official) knew, and so they do not show deliberate

indifference.2 For these reasons as more fully set forth in Defendants’ initial brief, and for

the additional reasons stated below, the complaint fails to state a Fourth Amendment

claim against Officer Beck and qualified immunity bars that claim, and the complaint

also fails to state a Title II and section 504 claim.

    A. Under Settled Law This Court May Consider The Extrinsic Material That Is
       Submitted With The Motion To Dismiss

      Plaintiffs devote much of their response to complaining about the extrinsic material

that is submitted with the motion to dismiss and they also have filed a separate “motion to

disregard” the material. These complaints and the “motion to disregard” are unfounded.

      For many decades it has been recognized by the federal courts and also by the

leading commentators on the Federal Rules of Civil Procedure that extrinsic material is

properly considered on a motion to dismiss, without conversion of the motion to one for

summary judgment, when the material is “integral” or “central” to the claims and when it

is shown to be authentic. See, e.g., Fudge v. Penthouse Int’l, 840 F.2d 1012, 1015 (1st

Cir. 1988) (“Although ‘there is no requirement that the pleader attach a copy of the


2
  Paragraph 58 states: “At the time that Beck fired his weapon, according to news
reporting at the time, the majority of Georgia Tech’s police officers had not completed
Crisis Intervention training.” Doc. 1 ¶ 58. Paragraph 61 states: “The need for such
training was well known within the law enforcement community. Doc. 1 ¶ 61.
                                              -7-
        Case 1:19-cv-04083-JPB Document 27 Filed 02/18/20 Page 8 of 17




writing on which his action or defense is based[,] . . . when plaintiff fails to introduce a

pertinent document as part of his pleading, defendant may introduce the exhibit as part of

his motion attacking the pleading.’”) (quoting 5 C. Wright & A. Miller, Federal Practice

and Procedure § 1327 at 489 (1969)); Beddall v. State St. Bank & Trust Co., 137 F.3d 12,

16-17 (1st Cir. 1998) (considering agreement that was neither appended to nor expressly

incorporated by reference into the complaint) (citing 2 Moore’s Federal Practice §

12.34[2] (3d ed. 1997)).

      This principle applies to video evidence just as it applies to documents. See

Speaker v. United States HHS CDC & Prevention, 623 F.3d 1371, 1379-1380 (11th Cir.

2010); accord Bailey v. City of Ann Arbor, 860 F.3d 382, 386-387 (6th Cir. 2017); Bogie

v. Rosenberg, 705 F.3d 603, 608-609 (7th Cir. 2013).

      Finally, this principle applies even when the complaint omits any reference to the

extrinsic material that is attached to the motion to dismiss. This appears to be the central

argument that Plaintiffs advance in opposition to the material that is submitted with the

motion to dismiss – i.e., that Plaintiffs themselves do not refer to the material in their

complaint. But that is not the test. While some Eleventh Circuit cases mention that

extrinsic material can be considered when it is referenced in a complaint, the cases make

plain that a reference to the material is not required and instead there are only two

prerequisites for consideration of extrinsic material: centrality and authenticity. See, e.g.,

                                             -8-
          Case 1:19-cv-04083-JPB Document 27 Filed 02/18/20 Page 9 of 17




Speaker, 623 F.3d at 1379; Horsley v. Feldt, 304 F.3d 1125, 1133-1135 (11th Cir. 2002);

Maxcess, Inc. v. Lucent Techs., Inc., 433 F.3d 1337, 1340, n. 3 (11th Cir. 2005) (same,

and considering purchase agreement that was neither mentioned in nor attached to

complaint); and see In re ING Groep, N.V. ERISA Litig., 749 F. Supp.2d 1338, 1343-

1344 (N.D. Ga. 2010) (Carnes, J.) (same, and considering market conditions documents

that were not referenced in complaint because they were central to claims and undisputed

as to authenticity); and see also Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005)

(affirming incorporation of materials that complaint did not reference at all), cited with

approval in Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 1002-1003 (9th Cir.

2018).

        As shown, the centrality and authenticity requirements are both met with respect to

the audio and video record that is submitted with the motion to dismiss. Accordingly, this

material can and should be considered by the Court in ruling on the motion.

     B. Plaintiffs’ Arguments Under The Graham Factors Lack Merit

        Plaintiffs’ response argues that the Graham factors3 are not satisfied, but the

arguments misstate the law and/or fail to account for significant distinctions in the cases.

        Severity of the crime. The response asserts that Scout’s advance on the officers

with a weapon or instrument in hand did not constitute felony obstruction or aggravated


3
    Graham v. Connor, 490 U.S. 386, 396, 109 S. Ct. 1865, 1872 (1989).
                                             -9-
       Case 1:19-cv-04083-JPB Document 27 Filed 02/18/20 Page 10 of 17




assault, citing as support Hoglen v. State, 336 Ga. App. 471 (2016), and In re C.S., 251

Ga. App. 411 (2001). It argues that, under Hoglen, actual violence such as “punching,

choking, kicking, or biting” is required for felony obstruction. That is not what Hoglen

holds. Rather, the case makes clear that offering violence, even by words alone, can

amount to felony obstruction. 336 Ga. App. at 476. The response argues that, under In re

C.S., Scout did not “commit an act” that could constitute aggravated assault because, “at

worst, [Scout’s] failure or inability to comply with the officers’ verbal commands while

slowly and passively walking around with both arms by his side, amounts to

misdemeanor obstruction without violence.” Doc. 24 at 11. In In re C.S., a young girl

holding a knife stood perfectly still and did not respond when an officer directed her to

put the knife down. The girls’ father then walked up to her and took the knife from her. In

the entire encounter the girl made no movement toward the officer. The court held that in

this circumstance there was no act that could constitute aggravated assault. 251 Ga. App.

at 411-413. In re C.S. is completely unlike the facts in this case because Scout advanced

on the officers in the face of the clear and repeated instructions “drop the knife,” “drop

it,” and “do not move.” As subsequent Georgia cases have explained, the key to the

holding in In re C.S. was that the girl remained motionless, in other words she did not

approach the officer with the knife or take any other act that could create a reasonable




                                           - 10 -
       Case 1:19-cv-04083-JPB Document 27 Filed 02/18/20 Page 11 of 17




apprehension of harm. See Preston v. State, 300 Ga. App. 433, 434 (2009); Daniels v.

State, 298 Ga. App. 736, 737-738 and n. 15 (2009).

      Immediacy of the threat. The response argues that Scout was merely “walking

forward” when they were shot and had “not at any point prior taken any action to

reasonably indicate that he would suddenly run or lunge toward the officers to physically

attack.” Doc. 24 at 11-12. As stated above, this argument is premised on a misstatement

of the law. An officer does not have to wait until the moment that a person uses a deadly

weapon to stop the person from doing so. See Shaw v. City of Selma, 884 F.3d 1093, 1100

(11th Cir. 2018). Both Shaw and Penley describe circumstances that are similar to those

presented in this case: a person with a potentially deadly weapon refuses to comply with

repeated commands to drop the weapon. In each case the use of lethal force was upheld.

See Shaw, 884 F.3d at 1096-1098; Penley, 605 F.3d at 849-854.

      Active resistance or attempts to flee. The response posits that this case is like other

cases where a use of force was found unreasonable because there was no active resistance

or attempt to flee. The three cases that are cited as support are distinguishable and

completely unlike this case. In Mercado v. City of Orlando, 407 F.3d 1152 (11th Cir.

2005), officers responded to an attempted suicide, finding Mercado sitting on his kitchen

floor, crying, with a telephone cord wrapped like a noose around his neck and a knife

held with both hands with the tip pointed at his own heart. When officers told Mercado

                                           - 11 -
       Case 1:19-cv-04083-JPB Document 27 Filed 02/18/20 Page 12 of 17




two times to drop the knife “he refused without making any threatening moves toward the

officers.” 407 F.3d at 1154. Nonetheless, the officers shot him with a stun device,

inflicting serious injury. Id. at 1155. This case is different. Scout was not passively sitting

on a kitchen floor and instead they advanced on multiple officers down and across a

college campus street. Scout did not remain still when instructed repeatedly “drop the

knife,” “drop it,” and “do not move.” Instead, they came at the officers after these

commands were given as the video record plainly shows. The other two cases cited as

support, Fils v. City of Aventura, 647 F.3d 1272 (11th Cir. 2011), and Perez v.

Suszczynski, 809 F.3d 1213 (11th Cir. 2016), are even less helpful to Plaintiffs. In Fils, a

concertgoer was shot with a taser in the chest while his hands were up and he was

backing away from an officer, and then when he did not immediately fall to the ground

he was shot again with a second round of taser probes. At no time did he advance on the

officers who nonetheless tased him and used other force without provocation. 647 F.3d at

1288. And in Perez, officers shot a suspect who was face down on the ground with his

arms restrained. 809 F.3d 1219-1221.

      Whether officers gave warning of a possible use of force. The response next argues

that Officer Beck’s use of force in the circumstances was unreasonable because “the

complaint provides no indication that [Scout] was given any warning that deadly force

would be used before he was shot in the torso.” Doc. 24 at 14. As stated above, this

                                            - 12 -
       Case 1:19-cv-04083-JPB Document 27 Filed 02/18/20 Page 13 of 17




argument is premised on a misstatement of the law. As the Eleventh Circuit explained in

Penley, there is no “inflexible rule” that requires a warning whenever officers use lethal

force. 605 F.3d at 854, n. 6 (rejecting a similar warning argument and explaining that

Tennessee v. Garner does not require a warning). Moreover, the cases that are cited in the

response as support for this argument are of no help to Plaintiffs. In Jean-Baptiste v.

Gutierrez, 627 F.3d 816 (11th Cir. 2010), an officer fired shots on a suspect who was

standing facing him with a gun in his hand but not pointed, and no warning was given.

Still the use of force was found reasonable. Id. at 819, 821-822. In Hunter v. Leeds, 941

F.3d 1265 (11th Cir. 2019), officers fired an initial round of shots at a suspect who then

dropped his weapon, but then the officers fired a second round of bullets at the suspect

who by that time was unarmed and not resisting. Id. at 1279-1280. The Eleventh Circuit

held that the first round of shots was not unreasonable, but the second round which

occurred without warning was unreasonable and violated the Fourth Amendment. Id. at

1280. And in Vaughn v. Cox, 343 F.3d 1323 (11th Cir. 2003), police officers fired shots

into a moving vehicle that was suspected of having been stolen. Id. at 1330. There was no

indication that the stolen vehicle presented a dangerous condition to the officers or to

other cars on the highway. Hunter and Vaughn are distinguishable in that it can be said

that no threat or risk of harm existed at the time force was used, such that a warning was

feasible. Not so in this case, where the video record plainly shows that Officer Beck

                                           - 13 -
       Case 1:19-cv-04083-JPB Document 27 Filed 02/18/20 Page 14 of 17




discharged his service weapon as Scout was advancing upon him and after Scout had

advanced in a similar manner on other officers in the encounter despite repeated efforts to

get them to stop the advance.4

      As shown, Plaintiffs’ arguments on the Graham factors lack merit. Importantly,

however, the factors are not “prerequisites to the lawful application of deadly force.”

Penley, 605 F.3d at 850. But, in any event, in this case the factors all point to the

conclusion that Officer Beck’s use of force was reasonable under the circumstances.

    C. Qualified Immunity Bars The Fourth Amendment Claim

      As stated in Defendants’ initial brief, the Supreme Court has said that “specificity

is especially important in the Fourth Amendment context, where … it is sometimes

difficult for an officer to determine how the relevant legal doctrine, here excessive force,

will apply to the factual situation the officer confronts.” Kisela v. Hughes, 138 S. Ct.

1148, 1152-1153 (2018) (per curiam) (quoting Mullenix v. Luna, 136 S. Ct. 305 (2015)

(per curiam)). “Use of excessive force is an area of the law ‘in which the result depends

very much on the facts of each case,’ and thus police officers are entitled to qualified

immunity unless existing precedent ‘squarely governs’ the specific facts at issue.” Id. In

the Eleventh Circuit, only United States Supreme Court, Eleventh Circuit, and Georgia
4
  The response also cites Perez as support for this argument about the absence of a
warning. Again, in Perez the officers shot a suspect who was face down on the ground
with his arms restrained. 809 F.3d 1219-1221. Perez is unlike this case, and instead is
like Hunter and Vaughn, because a warning there was feasible.
                                            - 14 -
       Case 1:19-cv-04083-JPB Document 27 Filed 02/18/20 Page 15 of 17




Supreme Court cases can clearly establish the contours of federal law. See Jenkins v.

Talladega City Bd. of Educ., 115 F.3d 821, 827 (11th Cir. 1997) (en banc).

      Plaintiffs’ response does not identify any case that clearly establishes that Officer

Beck’s use of force in the circumstances was unreasonable and in violation of the Fourth

Amendment. The qualified immunity section of the response (Doc. 24 at 15-19) cites

only three cases, none of which clearly establishes the law against Officer Beck: Mercado

(discussed supra at 11-12); an unreported case, Calderin v. Miami-Dade Police Dept.,

600 Fed. Appx. 691 (11th Cir. 2015), which like Mercado involved an officer shooting of

a suicidal person who was holding a knife but had not made any threatening movement

toward the officer, id. at 694-695; and Morton v. Kirkwood, 707 F.3d 1276 (11th Cir.

2013), a case where an officer “shot an unarmed man in a stationary vehicle while having

no reason to believe that the man would place anyone’s safety in danger.” Id. at 1282.

Mercado, Calderin, and Morton are completely unlike this case and so they do not clearly

establish that Officer Beck’s conduct was unlawful. Kisela, Shaw, and Sheehan further

show the use of force was lawful. Qualified immunity bars the Fourth Amendment claim.

      Defendants rely on the above arguments and on their prior brief including with

respect to the Title II and section 504 claims. For all of the reasons stated herein and

previously, Defendants respectfully ask that the Court grant their motion and dismiss the

complaint and the claims asserted against them.

                                            - 15 -
      Case 1:19-cv-04083-JPB Document 27 Filed 02/18/20 Page 16 of 17




                              Respectfully submitted,

                              CHRISTOPHER M. CARR 112505
                              Attorney General

                              KATHLEEN M. PACIOUS          558555
                              Deputy Attorney General

                              s/ Roger A. Chalmers           118720
                              ROGER A. CHALMERS
                              Senior Assistant Attorney General

                              LAURA L. LONES                 456778
                              Senior Assistant Attorney General

PLEASE ADDRESS ALL
COMMUNICATIONS TO:
Roger A. Chalmers
State Law Department
40 Capitol Square SW
Atlanta, GA 30334
Tel: (404) 463-8850
Fax: (404) 651-5304
Email: rchalmers@law.ga.gov




                                       - 16 -
       Case 1:19-cv-04083-JPB Document 27 Filed 02/18/20 Page 17 of 17




               CERTIFICATE PURSUANT TO LOCAL RULE 7.1.D

     I certify that the foregoing brief conforms to the requirements of L.R. 5.1C. The

brief is prepared in 14 point Times New Roman font.

                                s/ Roger A. Chalmers




                            CERTIFICATE OF SERVICE

      I certify that I have this day served the foregoing pleading with the Clerk of Court

using the CM/ECF system which will automatically send email notification of such filing

to the following attorneys of record:

      George Brian Spears
      Larry Christopher Stewart

      I further certify that I have mailed by United States Postal Service the document to

the following non-CM/ECF participants: NONE.

      This 18th day of February, 2020.

                                s/ Roger A. Chalmers




                                          - 17 -
